F I L E D
                                                        United States Court of Appeals
                                                                Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                               AUG 23 2002
                          FOR THE TENTH CIRCUIT
                                                          PATRICK FISHER
                                                                    Clerk


RODNEY ALAN GUNDERSON,

            Plaintiff - Appellant,

v.                                               No. 01-8056
                                            (D.C. No. 97-CV-35-B)
JUDY UPHOFF, individually and in                (D. Wyoming)
her official capacity as Director of
the Wyoming Department of
Corrections; JIM DAVIS,
individually and in his official
capacity as the Wyoming Department
of Corrections Health Services
Administrator; JAMES FERGUSON,
individually and in his official
capacity as the Warden of the
Wyoming State Penitentiary; RICK
SHINKLE; BEVERLY SHEAR;
WAYNE MARTINEZ, Correctional
Officers, in their individual
capacities; DR. FERGUSON, former
contract physician for the Wyoming
State Penitentiary; JOHN PEERY,
Wyoming State Penitentiary
Contract Health Care Unit Manager;
DR. KENNETH WILLIAM
SCHULZE, contract Health Care
Provider for Wyoming State
Penitentiary; DR. PAUL LONG,
contract physician for Wyoming
State Penitentiary; CINDY
FAULKNER, contract nurse
supervisor for Wyoming State
Penitentiary; JAN JONES, contract
nurse for Wyoming State
Penitentiary; NANCY SPERLING,
former contract nurse for Wyoming
State Penitentiary, in their individual
capacities; WEXFORD HEALTH
SOURCES, INC., contract Health
Care Provider, Wyoming State
Penitentiary; RONALD G.
RUETTGERS, Wyoming State
Penitentiary Associate Warden;
KEN KENNEDY, Wyoming State
Penitentiary counselor; CORPORAL
BISHOP; TOMMY BUSTOS;
MIKE KINGSLEY, Correctional
Officers at Wyoming State
Penitentiary, in their individual
capacities; JACK BATTS; MARK
SIMONS; ALLEN KLIENFELTER;
MIKE KINGERY,

             Defendants,

      and

WILLIAM HETTGAR, individually
and in his official capacity as
Associate Warden of the Wyoming
State Penitentiary; LT. PAINTER;
SGT. GARY HALTER; BLAKE
SMITH; GEORGE REEDY;
SCOTT ABBOTT; JOHN R.
HOLLOWAY; BRETT CHARLES
TULLY; MARK BROWN;
WENDY HALTER; MIKE
HOWARD; WILLIAM BURR,

             Defendants - Appellees.




                                          -2-
                            ORDER AND JUDGMENT           *




Before O’BRIEN and PORFILIO , Circuit Judges, and            KANE , ** Senior District
Judge.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Appellant Rodney Alan Gunderson, a prisoner of the State of Wyoming

appearing pro se, appeals from a jury verdict in favor of appellees on his claims

of excessive force, unconstitutional conditions of confinement, and lack of access

to the courts filed under 42 U.S.C. § 1983. Appellant’s claims arose when

appellees restrained him to cut his hair in accordance with prison policy and then

placed him in administrative segregation immediately after the haircut because of

his resistance. Appellant asserted that he resisted the haircut based on his

religious belief that he should not cut his hair.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      The Honorable John L. Kane, Senior District Judge, United States District
Court for the District of Colorado, sitting by designation.

                                          -3-
      On appeal, appellant makes arguments related to default, discovery,

witnesses, judicial partiality, and housing during the trial. We have reviewed the

briefs in light of the record on appeal and conclude that appellant’s claims of

error are waived or are without merit.

      The judgment is AFFIRMED. Appellant is reminded that he is obligated to

continue making partial payments until the filing fee is paid in full. Appellant’s

motion for recusal of Judge Brimmer and Magistrate Judge Beaman is denied.

The mandate shall issue forthwith.


                                                    Entered for the Court



                                                    John C. Porfilio
                                                    Circuit Judge




                                         -4-